Title: To James Madison from William Walton Jr., 31 December 1804 (Abstract)
From: Walton, William, Jr.
To: Madison, James


31 December 1804, Santo Domingo. “I have taken the liberty of addressing you several times respecting the nommination of an agent in this place, the necessity of which every day becomes more obvious. I am this moment claiming the ship Hope belonging to Geoe. Barnwell of New York, & the Scr. William of New Bedford captured by the States Scr. L’Amitie & carried into Mayague[z] in Porto Rico. The inclosed letter I addressed to Genl. Ferrand, but the vessels after being pillaged, were ordered out of Mayague[z] by the S. Government So that at present we are uncertain where they are gone or Whether they are retaken by the English. The people came down here in hopes of meeting their vessels & after maintaining them several days have thought it most prudent to send them home. I also claim the Scr. Clara taken near Crabbs Island from St. Thomas’s bound to N. Orleans. Had I the powers of my Govt. these claims would be attended with another weight as Genl. Ferrand is my friend, he esteems the Americans & from my influence with him & the Govt. my services would be of great consequence to the innocent trade of the islands. I refer you to my application made before my departure, to the letter addressed to you in my favour by the president of the Union Insurance of Baltimore, & to the letters written by Genl. Ferrand to the French Ministers. In case of your nommination I presume to advise besides the full instructions to be given, a letter of gentle remonstrance to the General, respecting the many innocent vessels that are confounded with those found in contraband; with a request that the American vessels may be put to as little expence & trouble as possible. The General from his different proclamations proves his zeal for justice & equity & the horrors that are committed on our trade are only reflected on the commanders of privateers. Have the goodness to communicate on this Subject with my brother Michael Walton of Baltimore. I inclose you copy of the letter I wrote to the Genl. on the subject of the Hope & William. Be assured of my Sincere wish to serve to my country in this application.”
